DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/15/2020 has been entered.


Claim Rejections - 35 USC § 103
Claim(s) 1-15 and 18-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (US 6,156,424) in view of Santini (US 5,276,075) and Hwang (US 2016/0355687).
Regarding claims 1, 15, and 32:
Taylor discloses a cohesive product comprising a substrate having a layer of cohesive polymer applied to both sides (col 1 ln 3+; col 2 ln 10+; col 3 ln 20+; Fig. 3). The substrate comprises woven or knitted fabric having longitudinally-extending elastic threads (col 3 ln 24+; col 3 ln 62+; col 4 ln 9+; col 4 ln 20+). In an example, Taylor discloses the use of a thickening agent (col 8 ln 1+).
Taylor is silent with regard to the use of glitter and an amount of thickening agent that uniformly distributes the glitter.
One of ordinary skill in the art recognized that glitter could be used to provide decorative effects to fabric articles. For example, Santini discloses an aqueous acrylic paint compositions that are applied to a fabric substrate to provide high gloss and glitter effects (abstract; col 1 ln 35-50; col 1 ln 60+). The compositions form a film, i.e., a cohesive layer, after application (Id.). The compositions include an acrylic 
Alternatively, Hwang discloses coating compositions for glitter sheets having decorative properties and methods for manufacturing the same [0002-0003]. To form the glitter sheet, a sheet supporter (substrate) is coated with the coating composition to form a coating layer (a cohesive layer) [0150]. Suitable substrates include cloth [0151].The coating can be a water-based emulsion [0051]. Hwang teaches a thickening agent is added to the coating composition to adjust the dispersed state of the glitter particles within the coating composition [0147]. Furthermore, the glitter particles are uniformly dispersed therein [0080].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include glitter in the cohesive polymer layer taught by Taylor to provide decorative effects as known in the art, and furthermore to use a thickening agent in an amount such that the glitter is uniformly distributed in the layer to provide desirable effects as known in the art.
Regarding claims 2-3 and 18-19:
Taylor discloses an example emulsion having a viscosity of 1,000-1,500 cP, but is otherwise silent with regard to the desirable viscosity for its invention.
Santini teaches the viscosity of the composition can be adjusted by varying the amount of thickening agent depending on the particular properties desired for an application (col 3 ln 18+). Disclosed example viscosity ranges include about 7,000-14,000 cP (col 5 ln 46+) and about 50,000-100,000 cP (col 6 ln 43+).
Hwang discloses the viscosity of the glitter binder resin can be adjusted to provide the desired workability [0049]. Suitable viscosities include about 1,000-10,000 mPa·s (10,000-10,000 cP) [0060-0062].
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the viscosity of the binder resin, including over values within the claimed ranges, to provide the properties desired for a given end use.
Regarding claims 4 and 20:
Taylor discloses the product can be in the form of a cohesive tape or bandage (col 2 ln 5+).
Regarding claims 5 and 21:
Taylor discloses the cohesive polymer comprises water-based rubber latex, polychloroprene, polyisoprene, polybutadiene, etc. (col 4 ln 33+; col 5 ln 23+; col 6 ln 11+).
Regarding claims 6 and 22:
Santini teaches the glitter comprises polyester coated flakes of aluminum (col 5 ln 55+). Hwang discloses the glitter comprises metal coated polymer [0066]. 
Regarding claims 7-8 and 23-24:
Taylor teaches the substrate comprises a single layer or multiple layers (col 3 ln 40+; col 4 ln 4+). 
Regarding claims 9 and 25:
Taylor teaches the substrate can be nylon or polyester (col 4 ln 18+).
Regarding claims 10 and 26:
Santini teaches the use of less than 15% by weight of glitter (col 6 ln 4+). Example 3 uses 9.93% by weight of glitter (Table under columns 7-8).
Hwang discloses the amount of glitter particles is 4-50% by weight [0080].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the amount of glitter, including over values within the claimed range, to provide the optical properties as desired for a given end use.
Regarding claims 11 and 27:
Hwang discloses the glitter particles have an average particle diameter of about 0.05 to about 10 mm (0.005 to 1 cm) [0080].
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the diameter of the glitter, including over values within the claimed range, to provide the optical properties as desired for a given end use.
Regarding claims 12 and 28-29:
Hwang teaches the particles are in the form of a flake (i.e., substantially flat) and can have the shape of a circle, star, heart, etc. [0073].
Regarding claims 13 and 31:
Taylor discloses the use of a polyacrylate-based thickening agent (col 8 ln 1+). Additionally, Hwang teaches the use of sodium polyacrylate and polyacrylate dispersion agents, both of which would necessarily act as thickening agents in the composition [0099].
Regarding claims 14 and 30:
Taylor is silent with regard to the coating density of its cohesive layers.
One of ordinary skill in the art would be motivated to adjust the amount of paint applied to a surface to provide various properties of the final product, e.g., a level of glittery appearance, an opaque or visible substrate, a desired thickness, etc. Furthermore, Hwang discloses the coating amount of the coating layer can be about 20 to about 100 g/m2 in terms of solid content (i.e., after drying) [0161].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the amount of the composition, including over amounts presently claimed, to provide an appearance and other properties as desired.


Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (US 6,156,424) in view of Santini (US 5,276,075) and Hwang (US 2016/0355687) as applied above, and further in view of Brannock (US 3,178,498).
Regarding claims 16-17: 
Taylor in view of Santini and Hwang discloses a method of making a cohesive product as previously explained.
Taylor is silent with regard to either feeding the composition from a source to a manifold or passing the coated substrate through a pair of nip rollers as claimed.
These features were known in the art. For example, Brannock discloses decorative fabrics coated with latex or other resinous materials (col 1 ln 10+; col 1 ln 35+). The method of making the decorative fabrics comprises the steps of spraying the fabric with the coating composition, followed by passing the coated fabric through nip rollers and then drying the coating (col 2 ln 65+; Fig. 1 (unlabeled)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use the steps of spraying the coating composition to a fabric substrate, as well as passing the coated fabric through nip rollers before drying because these were known steps to achieve a coated fabric, and thereby achieve the claimed invention.
With regard to the claimed limitations of a manifold having an inlet and a plurality of outlets, the examiner submits the sprayer (manifold) of Brannock necessarily has an inlet and an outlet because the coating composition must be introduced into the sprayer and must have a means for exiting the sprayer. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have multiple outlets on the sprayer to provide the desired level and coverage of coating.


Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s amendments to claim 1 overcome the previous rejections under 35 USC 112(a).

Applicant’s amendments to claim 1 overcome the previous obviousness rejections based on Hansen because the reference discloses non-woven fibrous webs (see, e.g., abstract) and is silent with regard to woven or knitted fabric.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached on Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN D FREEMAN/Primary Examiner, Art Unit 1787